Citation Nr: 1755309	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  05-16 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent for the period prior to November 6, 2006.

2. Entitlement to a rating in excess of 50 percent for PTSD for the period from January 1, 2007.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1969, from June 1969 to June 1975, and from August 1976 to January 1989.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision, in pertinent part, granted service connection for PTSD with an initial evaluation of 30 percent disabling and denied entitlement to a TDIU.  In November 2004, the Veteran filed a Notice of Disagreement with respect to only the PTSD evaluation and denial of entitlement to a TDIU.  The RO furnished the Veteran a Statement of the Case in April 2005.

The Veteran testified at a hearing before a Veterans Law Judge (VLJ) in June 2005.  That VLJ has left the Board.  In July 2013, the Veteran was offered another hearing before a current Veterans Law Judge, but did not avail himself of this opportunity.  A transcript of the hearing is associated with the claims file.  

An April 2007 rating decision, in relevant part, granted a temporary evaluation of 100 percent due to hospitalization for PTSD treatment beginning on November 6, 2006, and then returned the Veteran to an evaluation of 30 percent from January 1, 2007.  This decision excludes the above period during which the temporary evaluation of 100 percent disability was awarded.

In September 2008, the Board remanded the Veteran's claims for additional evidentiary development.  Specifically, the RO was directed, in pertinent part, to obtain copies of the Veteran's Social Security Administration (SSA) records, to obtain the Veteran's VA vocational rehabilitation folder, and to provide the Veteran with VA examinations pertaining to his PTSD and TDIU claims.  After this development was completed, the RO readjudicated the Veteran's claims and furnished a Supplemental Statement of the Case (SSOC) in March 2010 continuing its prior denial of an increased rating for PTSD and a TDIU.

In November 2012, the Veteran's claims returned to the Board.  The Board found compliance with its prior remand directives, but remanded the claims to provide the RO with the opportunity to review newly submitted evidence.  After this review, a January 2013 rating decision increased the disability rating for the Veteran's PTSD to 50 percent, effective January 1, 2007.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  The RO furnished an SSOC in January 2013 that increased the PTSD rating to 50 percent, effective January 1, 2007, and continued to deny entitlement to a TDIU.

In October 2013, the Board again remanded this case instructing the RO to obtain the Veteran's VA vocational rehabilitation folder that was not previously acquired, and to allow the Veteran to resubmit his April 2010 letter that was incomplete in the claims file.  After that development, the RO issued an SSOC in February 2014 that denied an increased rating for PTSD in excess of 30 percent for the period prior to November 6, 2006 and an increase in excess of 50 percent from January 1, 2007, and continued to deny entitlement to a TDIU.

In May 2015, the Board granted an increased rating for PTSD to 50 percent, prior to November 6, 2006, remanded the claim for an increased rating for PTSD from January 1, 2007, and deferred the claim of entitlement to a TDIU.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) to the extent that it denied the Veteran's claim of entitlement to a disability rating for PTSD in excess of 50 percent prior to November 6, 2006.  In May 2016, the Court granted a joint motion for remand, finding that the Board erred when it provided an inadequate analysis of evidence in terms of the proper disability rating for the Veteran's PTSD.

In July 2016 the Board again denied the claim for an initial rating in excess of 50 percent for PTSD prior to November 6, 2006.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2017, the Court granted a joint motion for remand, vacating and remanding the July 2016 decision for failure to provide adequate reasons or basis with regard to the Veteran's issues with hygiene, impaired judgement or thinking, and his suicidal thoughts.

The case now returns to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. Prior to November 6, 2006, the Veteran's PTSD symptoms more nearly approximated occupational and social impairment with deficiencies in most areas, but symptoms of total occupational and social impairment were not demonstrated. 

2. Since January 1, 2007, the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with deficiencies in most areas, but symptoms of total occupational and social impairment have not been demonstrated. 


CONCLUSIONS OF LAW

1. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating for PTSD, but no higher rating, have been met prior to November 6, 2006.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for a 70 percent rating for PTSD, but no higher rating, have been met since January 1, 2007.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

Considerations in evaluating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a).  When determining the appropriate disability evaluation to assign, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

The Veteran's service-connected post-traumatic stress disorder has been rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides, in part as follows: 

A 50 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent disability rating is warranted when the Veteran experiences occupational and social impairment, with deficiencies in most area, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of closest relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual background and analysis

Prior to November 6, 2006

After a review of all the evidence of record, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service connected PTSD more nearly approximates the criteria for a 70 percent rating, but not higher.  

In granting a 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436   (2002).

During the appeal period, the Veteran's PTSD symptoms were manifested primarily by intrusive thoughts, suicidal ideation, irritability, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, difficulty in adapting to stressful circumstances,  near-continuous panic or depression affecting the ability to function independently, nightmares, depressed mood, anxiety, avoidance behaviors, panic attacks, detachment from others, flattened affect, inability to sleep, and exaggerated startle response.  The Board finds that symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board resolving all reasonable doubt finds that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated during the appeal period.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD did not meet the criteria for the maximum 100 percent, rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited gross impairment in thought processes or communication; persistent danger of hurting self or others, or grossly inappropriate behavior.  The Veteran was able to be around other people, even if to a limited degree.  In 2004, an Administrative Law Judge of the Social Security Administration determined that the Veteran experienced an inability to maintain concentration and attention long enough to learn, remember, and carryout work instructions.  However, the Veteran has not been found to have any memory loss for names of close relatives, his own occupation, or his own name, although he did report a loss of short-term memory and concentration during his June 2005 hearing.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during the appeal period.  

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not for a higher rating for PTSD, are met.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From January 1, 2007

After a review of all the evidence of record, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service connected PTSD more nearly approximates the criteria for a higher 70 percent rating, but not higher from January 1, 2007.

In granting a 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436   (2002).

During the appeal period, the Veteran's PTSD symptoms were manifested primarily by intrusive thoughts, suicidal ideation, irritability, neglect of personal appearance and hygiene, inability to establish and maintain effective relationships, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, near-continuous panic or depression affecting the ability to function independently, nightmares, depressed mood, anxiety, avoidance behaviors, suspiciousness, chronic sleep impairment, detachment from others, and flattened affect.  The Board finds that symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Again, the medical evidence does not show symptomatology such as speech intermittently illogical, obscure, or irrelevant; obsessional rituals which interfere with routine activities; and spatial disorientation, however, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board resolving all reasonable doubt finds that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated during the appeal period.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

The Board again emphasizes that the symptoms associated with the Veteran's PTSD did not meet the criteria for the maximum 100 percent, rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name during this period, despite the Veteran's report of a loss of short-term memory and concentration during his June 2005 hearing, and his inability to maintain concentration and attention long enough to learn, remember, and carryout work instructions as discussed above.

He was able to be around other people, even if to a limited degree.  He reported sound relationships with his siblings, and inability to establish and maintain relationships with his adult children, friends, and other relatives.  While he prefers isolation, the Veteran will attend church.  He also enjoys the leisurely pursuit of playing piano.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during the appeal period.  

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not for a higher rating for PTSD, are met.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C. § 5107 (b) (West 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a 70 percent rating, but no higher, for PTSD, is granted prior to November 6, 2006, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a 70 percent rating, but no higher, for PTSD, is granted from January 1, 2007, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

The Veteran asserts that he is unable to seek, gain, or maintain substantially gainful employment due to his service-connected disabilities.  

A review of the record shows that the Veteran is entitled to service connection for posttraumatic stress disorder rated as 50 percent disabling from January 1, 2007, 100 percent disabling from November 6, 2006, and 50 percent disabling from January 29, 2004; prostate cancer rated as 100 percent disabling from April 10, 2017, 20 percent disabling from August 1, 2015, and 100 percent disabling from June 4, 2007; painful scars, arch of right foot; lateral aspect of left foot, arch of left foot, residuals of shell fragment wound rated as 20 percent disabling from October 7, 2013; gunshot wound, right femur rated as 10 percent disabling from February 1, 1989; cervical spondylosis rated as 10 percent disabling from November 18, 2002 and 0 percent disabling from February 1, 1989; HIV infection rated as 10 percent disabling from June 1, 2004 and 0 percent disabling from February 1, 1989; hypertension rated as 10 percent disabling from August 16, 2006 and 0 percent disabling from February 1, 1989; shrapnel wound, left foot; residuals of injury rated as 10 percent disabling from October 7, 2013 and 0 percent disabling from February 1, 1989; tinnitus rated as 10 percent disabling from October 7, 2013; kidney stones rated as 0 percent disabling from February 1, 1989; bilateral hearing loss rated as 0 percent disabling from October 7, 2013; erectile dysfunction associated with prostate cancer rated as 0 percent disabling from October 7, 2013; and linear scars, right thigh; lateral aspect of right thigh; arch of right foot, arch of left foot, lateral aspect of left foot, residuals of shell fragment wound rated as 0 percent disabling from October 7, 2013, for a combined total rating of 20 percent from February 1, 1989, 30 percent from November 18, 2002, 60 percent from January 29, 2004, 70 percent from June 1, 2004, 100 percent from November 6, 2006, 70 percent from January 1, 2007, 100 percent from June 4, 2007, 100 percent from October 7, 2013, 90 percent from August 1, 2015, and 100 percent from April 10, 2017.  During the entire time period on appeal, the Veteran meets the combined rating requirements under 38 C.F.R. § 4.16(a) for consideration of a TDIU.

A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

There is evidence of record that suggests that the Veteran's disabilities may preclude him from substantially gainful employment, particularly his PTSD, prostate cancer, cervical spondylosis, feet, and HIV disabilities.  The Veteran reported daily diarrhea that required him to avoid public places.  Medical evidence also reflects that the Veteran has limitations in his ability to work due his service connected HIV which causes fatigue with exertion, his cervical spine condition which causes difficulty with prolonged bending or heavy lifting, and due to the impact of the gunshot and shrapnel wounds to his feet, which causes pain with prolonged walking.  The Veteran also has voiding dysfunction that causes frequent daytime and nighttime voiding due to his prostate cancer.

Accordingly, further development is necessary prior to analyzing this TDIU claim on the merits.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).  However, the Board finds that information as to the functional impact of the Veteran's service connected disabilities on employment would be useful to the Board in adjudicating the issue.  

Accordingly, the case is REMANDED for the following action:

1. Schedule an appropriate examination to obtain an opinion regarding whether the Veteran's service-connected disabilities has affected his ability to work by assessing his occupational impairment, if any. 
Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities. 

In doing so, consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.  

A rationale should be given for any opinion rendered.

2.  Then, readjudicate the TDIU claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


